The opinion of the Court, Tenney, Howard, Rice and Appleton, J. J., was delivered by
Tenney, J.,
orally. — The defendants paid their proportion. By means of discharging the liens, and of moneys paid to Todd, the plaintiff has expended much more than his half. But he did not pay it for the defendants. The plaintiff and the defendants were not sureties for each other, nor .even co-contractors. The liens resulted from Todd’s delinquency. The moneys paid by the plaintiff upon the liens, are to be viewed as if placed by him in Todd’s hands to discharge those liens. They were advanced, not to the defendants, but to Todd.
But if they could be considered as advanced, for the defendants, there would be no right in the plaintiff to recover. For the defendants were not bound to discharge the liens, and no person could impose such an obligation upon them. They had a right to abandon the ship in preference to paying the liens. That right the plaintiff could not take from them.

Nonsuit confirmed.